Opinion filed December 8,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00109-CV
                                                    __________
 
ARBOR CONSULTING, INC.
D/B/A REAL GREEN PEST AND LAWN, Appellant
 
                                                             V.
 
     BETTER BUSINESS
BUREAU INC. OF AUSTIN, TEXAS, Appellee

 
                                   On
Appeal from the 126th District Court
 
                                                            Travis
County, Texas
 
                                           Trial Court
Cause No. D-1-GN-10-002852
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Arbor
Consulting, Inc. d/b/a Real Green Pest and Lawn, plaintiff below, filed a notice
of appeal from an order granting the defendant’s motion for summary judgment. 
Upon review of the record in this case, it became apparent to this court that
the order from which Arbor appealed was not a final, appealable judgment
because it did not dispose of all claims and all parties.  Unless specifically
authorized by statute, appeals may be taken only from final judgments.  Tex.
A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann
v. Har‑Con Corp., 39 S.W.3d 191 (Tex. 2001).  Consequently, on August
31, 2011, we abated the appeal pursuant to Tex.
R. App. P. 27.2 so that a final judgment could be entered.  We noted
that we had no jurisdiction to entertain the appeal absent a final judgment,
explained which claims had not been disposed of, and gave a deadline of “on or
before October 31, 2011,” for a final judgment to be entered. 
As
of yet, no final judgment has been entered in this cause.  The district clerk
has notified this court that, apart from our August 31 order abating the appeal,
there has been no further activity in the underlying case.  Because a final judgment
disposing of all claims and all parties still has not been entered, we dismiss
this appeal.  
Accordingly,
the appeal is dismissed for want of jurisdiction.  
 
PER CURIAM
 
December 8, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.